1. Def Sarday’s Motion for Temporary Stay
1. Allowed 01/20/2015
Dissolved 03/05/2015
2. Def Sarday’s Petition for Writ of Supersedeas
2. Denied
3. Def’ Sarday’s Notice of Appeal Based Upon a Constitutional Question (COA14-483)
3.-
4. Def. Sarday’s PDR under N.C.G.S. § 7A-31
4. Denied
5. State’s Motion to Dismiss Def. Sarday’s Notice of Appeal
5. Allowed
6. Def Figurelli’s Motion for Temporary Stay
6. Allowed 01/27/2015
Dissolved 03/05/2015
7. Def Figurelli’s Petition for Writ of Supersedeas (COA14-483)
7. Denied
8. Def Figurelli’s Notice of Appeal Based Upon a Constitutional Question
8.-
9. Def Figurelli’s PDR Under 7A-31
9. Denied
10. State’s Motion to Dismiss Def Figurelli’s Notice of Appeal
10. Allowed